NOTICE OF ALLOWANCE

Election/Restrictions
Claims 1-6, 8, 9 and 11-13 are allowable. Claims 7, 10 and 14-23, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I & II, Species A & B and Species C & D, as set forth in the Office action mailed on October 22, 2020, is hereby withdrawn and claims 7, 10 and 14-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-23 are allowed.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claims 1, 8 and 14, the closest prior art of Simard et al. (U.S. Patent No. 5,895,578) discloses a dialysis machine comprising: 

A fluid line (1) in fluid communication with the dialyser; 
A disinfectant line (43) connected to the fluid line (1) via a disinfectant valve (45) upstream of the dialyser (Figure), the disinfectant valve enabling a disinfectant fluid to be provided to at least part of the fluid line during a disinfection procedure (column 4, lines 55-68; and 
A controller programmed to control operations of all pumps and valves of the dialysis machine (column 5, lines 1-10).
The instantly claimed invention is distinctly different from the closest prior art in that Simard does not disclose that the controller is programmed to open an inlet valve, while the disinfectant line is connected to a source of disinfectant fluid, to create a positive pressure gradient across the disinfectant valve as fluid flows into the fluid line towards the dialyser, the positive pressure gradient ensuring that the disinfectant fluid from the source of disinfectant fluid does not leak into the fluid line during the dialysis treatment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.